So Oo YT HD Wn BP WW NO

MW NO NH HN WN KN NO KH KK YP BS KF PF KF EF Se
SNR RR ORF FS Ce WA aARoONneF Ss

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TIMOTHY K.., Case No.: 3:18-cv-1859-AJB-RBM
Plaintiff,
REPORT AND RECOMMENDATION
V. OF UNITED STATES MAGISTRATE
. JUDGE RE: CROSS-MOTIONS FOR
ANDREW M. SAUL, Commissioner of SUMMARY JUDGMENT

Social Security,!

Defendant.| [Docs. 15, 22.]

 

 

 

 

I INTRODUCTION
Plaintiff Timothy K. (“Plaintiff”) filed a Complaint pursuant to 42 U.S.C § 405(g)

seeking judicial review of the final decision of the Commissioner of the Social Security

Administration (“Defendant”) denying Plaintiff's application for Disability Insurance

Benefits and Supplemental Security Income under Titles II and XVI of the Social Security
Act (the “Act”). (Doc. 1.) Before the Court are: Plaintiff's Motion for Summary Judgment,

seeking reversal of the Commissioners final decision and an award of social security

 

' Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and is therefore substituted
for Nancy A. Berryhill as Defendant. See 42 U.S.C § 405(g); Fed. R. Civ. P. 25(d).

1
3:18-cv-1859-AJB-RBM

 
Oo Oo HNN NH FBP WW NO

NY NO ND NY YN NO KF KF KF FF FF PF EF Pe

 

 

disability and supplemental security income benefits, or alternatively, remand to the Social
Security Administration for further proceedings (Doc. 15); Defendant’s Cross-Motion for
Summary Judgment and Opposition to Plaintiff's Motion for Summary Judgment (Doc.
22); Plaintiff's Reply to Defendant’s Opposition to Plaintiff's Motion for Summary
Judgment (Doc. 25); and Defendant’s Reply in Opposition to Plaintiff’s Reply and
Opposition to Defendant’s Cross-Motion for Summary Judgment and in Support of
Defendant’s Motion for Summary Judgment (Doc. 27).

The matter was referred to the undersigned for Report and Recommendation
pursuant to 28 U.S.C. § 636(b)(1)(B) and Civil Local Rule 72.1(c)(1)(c). After a thorough
review of the papers on file, the Administrative Record (“AR”), and the applicable law,
this Court respectfully recommends that Plaintiff's Motion for Summary Judgment be
GRANTED IN PART and DENIED IN PART, Defendant’s Cross Motion for Summary
Judment be DENIED IN PART and GRANTED IN PART, and that the matter be
REMANDED for further proceedings before the Social Security Administration.

II. PROCEDURAL BACKGROUND

On November 1, 2013, Plaintiff filed an application for disability and disability
insurance under Title II of the Act (AR, at 195-199), and on December 28, 2015, Plaintiff
filed an application for Supplemental Security Income under Title XVI of the Act (AR, at
200-206). Both applications alleged disability beginning on July 1, 2012. (AR, at 195-
199; 200-206.) After his claim was denied initially (AR, at 130-133) and upon
reconsideration (AR, at 136-140), Plaintiff requested an administrative hearing before an
administrative law judge (“ALJ”) (AR, at 141), which was held on September 6, 2016 (AR,
at 69-98). Plaintiff appeared and was represented by counsel, and testimony was taken

from Plaintiff and John P. Kilcher, a vocational expert (“VE”). (AR, at 89-98).

 

* All AR page-number citations refer to numbers listed on the bottom right-hand corner of the page,
rather than page numbers assigned by the CM/ECF system.

2
3:18-cv-1859-AJB-RBM

 
0 wan n un Ff WY NY

mM NO NO NV NY NO KR KR RRP KF FPF KF SE ES

 

 

On November 3, 2016, the ALJ issued a written decision in which he determined
that Plaintiff was not disabled as defined in the Act. (AR, at 52-62.) On January 2, 2017,
Plaintiff sought review of the decision by the Appeals Council. (AR, at 192-194.) On
December 12, 2017, the Appeals Council denied review of the ALJ’s ruling, and the ALJ’s
decision became the final decision of the Commissioner pursuant to 42 U.S.C. § 405(h).
(AR, at 4-10.)

I. ALJS FINDINGS

In his decision, the ALJ initially determined Plaintiff met the insured status
requirements of the Act through December 31, 2018. (AR, at 54.) The ALJ then followed
the five-step sequential evaluation process to determine whether Plaintiff is disabled. See
20 C.F.R. §§ 404.1520(a), 416.920(a).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since November 29, 2014, the alleged onset of disability’. (AR, at 54.)

At step two, the ALJ found Plaintiff suffers from the following severe impairments:
degenerative disc disease of the spine, degenerative joint disease, and headaches. (AR, at
54.)

At step three, the ALJ found Plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the impairments listed in
20 CFR Part 404, Subpart P, Appendix 1. (AR, at 57.)

Next, the ALJ determined Plaintiff has the residual functional capacity (“RFC”) to
perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), “except that he
is further limited to occasional postural activity, such as climbing, stooping, kneeling,
crouching, and crawling.” (AR, at 58.)

For purposes of his step four determination, the ALJ gave great weight to the VE’s

testimony that Plaintiff had worked as a “supervisor, maintenance for installation[,|

 

3 Plaintiff initially claimed a disability onset date of July 1, 2012, which was later amended to November
29, 2014. (AR, at 52.)

3:18-cv-1859-AJB-RBM

 
Oo won Dn Wn Bb WY

BS wp KN KN NO RR Re RB Be RE eR

 

 

[Dictionary of Occupational Titles ““DOT”)] code 891.137.010,” and that a hypothetical
person with Plaintiffs vocational profile would be able to perform the exertional demands
of Plaintiff's past work. (AR, at 62; 95-96.) The ALJ found Plaintiff “is capable of
performing past relevant work as an insulation supervisor.” (AR, at 61.)

Accordingly, the ALJ found Plaintiff “had not been under a disability, as defined in
the [Act], from November 29, 2014, through the date of [Jhis decision ....” (AR, at 62.)

IV. ISSUES IN DISPUTE

As set forth in the moving and opposition papers, the disputed issues are as follows:

1. | Whether the ALJ properly considered the medical evidence and assessed an
RFC consistent with the record as a whole. (Doc. 15-1, at 3-5; Doc. 23, at 9-18.)

2. Whether the ALJ properly found Plaintiff capable of performing his past
relevant work. (Doc. 15-1, at 5-6; Doc. 23, at 18-20.)

3. Whether the ALJ properly weighed the opinion of Plaintiffs treating
physician, Arsenio Jimenez, M.D. (Doc. 23, at 15-18; Doc. 25, at 3-4.)

V. STANDARD OF REVIEW

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “As with other agency
decisions, federal court review of social security decisions is limited.” Treichler v. Comm’r
Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). A federal court will uphold the
Commissioner’s disability determination “unless it contains legal error or is not supported
by substantial evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing
Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). Substantial
evidence means “more than a mere scintilla, but less than a preponderance; it is such
relevant evidence as a reasonable person might accept as adequate to support a conclusion.”
Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007); Morgan v. Comm’r Soc. Sec.
Admin., 169 F.3d 595, 599 (9th Cir. 2003).

In reviewing whether the ALJ’s decision is supported by substantial evidence, the

Court must consider the record as a whole, “weighing both the evidence that supports and

4

3:18-cv-1859-AJB-RBM

 
So Oo NN WH BP WD YO

NO NO NO NO NO KF FR KF FF PSO RPS LE lh

 

 

the evidence that detracts from the Commissioner’s conclusion.” Lingenfelter, 504 F.3d at
1035 (quoting Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998)). The ALJ is
responsible for “determining credibility, resolving conflicts in medical testimony, and for
resolving ambiguities.” Garrison, 759 F.3d at 1010 (quoting Andrews v. Shalala, 53 F.3d
1035, 1039 (9th Cir. 1995)).

When the evidence is susceptible to more than one rational interpretation, the ALJ’s
conclusion must be upheld. Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th
Cir. 2004); see also Ryan v. Comm’r Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). Stated
differently, when the evidence “can reasonably support either affirming or reversing a
decision, [the Court] may not substitute [its] judgment for that of the [ALJ]”; rather, the
Court only reviews “the reasons provided by the ALJ in the disability determination and
may not affirm the ALJ on a ground upon which he did not rely.” Garrison, 759 F.3d at
1010 (quoting Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). Further, when
medical reports are inconclusive, questions of credibility and resolution of conflicts in the
testimony are the exclusive functions of the ALJ. Magallanes v. Bowen, 881 F.2d 747, 751
(9th Cir. 1989). It is not within the Court’s province to reinterpret or re-evaluate the
evidence, even if a re-evaluation may reasonably result in a favorable outcome for the
plaintiff. Batson, 359 F.3d at 1193.

VI. DISCUSSION
A. THE ALJ FAILED TO PROPERLY CONSIDER THE MEDICAL
EVIDENCE IN MAKING HIS RFC DETERMINATION.

Plaintiff submitted medical reports from two state consultative examiners, Thomas
J. Sabourin, M.D. and Zavan Bilezikjian, M.D., both orthopedic specialists, to support
Plaintiff's claim of disability. Dr. Bilezikjian recommended several postural and exertional
limitations, but the ALJ failed to address those additional limitations in the decision.

Plaintiff contends the ALJ’s RFC determination is not supported by the record as a
whole because the ALJ failed to identify any reasoning for rejecting the additional

limitations by Dr. Bilezikjian. (Doc. 15, at 3.) Defendant responds that the ALJ’s RFC

5

3:18-cv-1859-AJB-RBM

 
Oo oOo NT DA FP W NY

NO wpo ND NO NO KF Hee RPE Re RPE OES

 

 

determination is supported by the record as a whole because he gave greater weight to two
consistent orthopedic specialist consultative examiners’ opinions, the physical examination
findings, and the overall treatment regimen. (Doc. 23, at 3.) For the reasons outlined
below, the Court finds that the ALJ erred by failing to provide specific, legitimate reasons
for rejecting Dr. Bilezikjian’s additional limitations.

An ALJ is not required to accept each limitation recommended by physicians. Ryan,
528 F.3d at 1198. But “[i]f a treating or examining doctor’s opinion is contradicted by
another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
reasons that are supported by substantial evidence.” Jd. “This is so because, even when
contradicted, a treating or examining physician’s opinion is still owed deference and will
often be entitled to the greatest weight .. . even if it does not meet the test for controlling
weight.” Garrison, 759 F.3d at 1012 (internal citations and quotations omitted). An ALJ
can satisfy the substantial evidence requirement by “setting out a detailed and thorough
summary of the facts and conflicting clinical evidence, stating his interpretation thereof,
and making findings.” Reddick, 157 F.3d at 725. “The ALJ must do more than state
conclusions. He must set forth his own interpretations and explain why they, rather than
the doctors’, are correct.” Jd. (internal citations omitted).

When an ALJ does not explicitly reject a medical opinion or set forth specific,
legitimate reasons for crediting one medical opinion over another, he errs. See Nguyen v.
Chater, 100 F.3d 1462, 1464 (9th Cir. 1996.) “In other words, an ALJ errs when he rejects
a medical opinion or assigns it little weight while doing nothing more than ignoring it,
asserting without explanation that another medical opinion is more persuasive, or
criticizing it with boilerplate language that fails to offer a substantive basis for his
conclusion.” Garrison, 759 F.3d at 1012-13.

1. The Inconsistent Consultative Examiner Reports.

Plaintiff submitted reports from Dr. Sabourin (AR, at 445-449) and Dr. Bilezikjian

(AR, at 475-479) in advance of his administrative hearing.

Dr. Sabourin’s report reads, in relevant part:

6
3:18-cv-1859-AJB-RBM

 
Oo Oo nN DB Wn FBP WD NO

bh NO wo NO KN NY NO RR Se Re KF KF EF Ee
PNHRRR ORF SFCGCa Lan BR OneY sd

 

 

[b]ased on my examination today, I feel [Plaintiff] could only lift or carry 20 pounds
occasionally and 10 pounds frequently. He could stand and walk up to six hours of
an eight-hour workday and sit for six hours of an eight-hour workday. Push and pull
limitations are equal to lift and carry limitation. He could climb, stoop, kneel, and
crouch only occasionally. He has no manipulative limitation. He has no need for
assistive devices to ambulate.

(AR, at 445.)
Dr. Bilezikjian’s report reads, in relevant part:

[b]ased upon today’s examination, it is the examiner’s opinion from an orthopaedic
standpoint that the claimant is able to push, pull, lift, and carry 20 pounds
occasionally and 10 pounds frequently, limited because of his back pain. Walking
and standing can be done 2 hours per day with frequent rest periods every 15-20
minutes. No assistive device is required for ambulation. Postural activities such as
bending and stooping can be done on an occasional basis. Kneeling and squatting
can be done on an occasional basis due to the knee problems. The claimant should
not walk on uneven terrain or climb ladders. Sitting can be done 6 hours per day
with regular change of position. Fine and gross manipulative movements can be
done without restrictions.

(AR, at 479.)

Both opinions are partially consistent in that each physician recommends exertional
and postural limitations; however, the opinions are inconsistent because the standing,
walking, and sitting limitations are vastly different. While Dr. Sabourin found Plaintiff
can stand and walk for six hours of an eight-hour day, Dr. Bilezikjian found Plaintiff can
only stand or walk for two hours of an eight-hour day. (AR, at 449, 479.) While Dr.
Sabourin did not opine as to Plaintiff’s ability to sit, Dr. Bilezikjian found that Plaintiff can
only sit for six hours of an eight-hour day with regular changes of position. (/d.) While
Dr. Sabourin found that Plaintiff can climb occasionally, Dr. Bilezikjian found that Plaintiff
could not climb ladders or walk on uneven terrain. (/d.) In sum, whereas Dr. Sabourin’s
conclusions are consistent with light work, Dr. Bilezikjian’s conclusions are consistent
with sedentary work. See 20 C.F.R. §§ 404.1567, 416.967. Therefore, Dr. Sabourin’s and
Dr. Bilezikjian’s opinions are inconsistent.

//1

3:18-cv-1859-AJB-RBM

 
0 A IN Dn BW NY

 

2. The ALJ’s Analysis of Medical Opinions.
The ALJ’s RFC determination failed to identify and address the inconsistencies in

Dr. Sabourin and Dr. Bilezikjian’s postural and exertional recommendations when
determining Plaintiff's RFC.
The ALJ wrote:

[tlhe undersigned gives greater weight to the orthopedic consultative
examination opinions that the claimant is limited to light work with some
postural limitations (Exhibits 4F and 8F). These limitations are consistent
with each other, consistent with the rather unremarkable physical examination
findings, as noted above, and consistent with the conservative treatment
regimen as a whole. The claimant has a normal gait and station and does not
use assistive devices. He has normal motor strength, no neurological deficits,
and a negative straight leg-raising test (/d.). He has not required lumbar spine
surgery and he has minimal degeneration in the hips and knees. These facts
support a light residual functional capacity.

(AR, at 61.)

Even though the ALJ specifically analyzed Dr. Bilezikjian’s clinical findings, the
decision is silent as to Dr. Bilezikjian’s additional exertional and postural limitations. The
ALJ cited Dr. Bilezikjian’s opinions as to Plaintiffs general appearance, station and gait,
cervical spine examination, thoracolumbar spine examination, straight-leg raising test,
examination of extremities and joints, neurologic examination, radiographic examination,
and Dr. Bilezikjian’s diagnostic impressions. (AR, at 60.)

During the administrative hearing, the ALJ questioned the VE as to the additional
limitations:

Q: Hypothetical two. If their standing and walking is limited to two hours
total, no climbing of ladders—does that still allow for past work?
Well, if the standing and walking was—

Two hours total.

No. That would not be compatible for past work.

Are there transferable skills to other work in the national economy?
No. There’s not.

Is your testimony consistent with the DOT?

Yes, it is, except for the two hours of work and I would add... he could

POPOPOR

 

3:18-cv-1859-AJB-RBM

 
0 wnnn van Ff W NY

bo bo No N Nw NO bv bo — — — — — po — — _ —
SPNHRBOR BK PS CHK AAR One Ss

 

 

not perform that job as a foreman in that type—add that—

Q: Okay.

A:  Let’ssee. And that’s the only—and the occasional posturals that—that
would still be appropriate by the DOT. So that’s only—the only
difference is the two hours of standing and walking.

Q: Okay.

(AR, 95-96.) Based on this line of questioning, the ALJ was aware of Dr. Bilezikjian’s
additional standing limitation. In spite of that awareness, the ALJ did nothing more than
ignore the standing limitation in his decision. Garrison, 759 F.3d at 1012.

3. The ALJ Erred by Ignoring Medical Opinions.

By failing to identify and consider the inconsistencies between the consultative
examiners’ opinions, ignoring the additional postural and exertional limitations set forth
by Dr. Bilezikjian, and failing to provide specific, legitimate reasons supported by
substantial evidence for doing so, the ALJ erred. Ryan, 528 F.3d at 1198; Nguyen v.
Chater, 100 F.3d 1462, 1464 (9th Cir. 1996). Accordingly, Plaintiff is entitled to remand
on this ground so the ALJ may have an opportunity to address Dr. Bilezikjian’s additional
limitations directly. See Law v. Colvin, 657 Fed.Appx 655 (9th Cir. 2016) (remanding for
further proceedings rather than for award of benefits because “further administrative
proceedings would be useful[.]”).

B. BASED ON THE RECORD, THE COURT CANNOT DETERMINE
WHETHER SUBSTANTIAL EVIDENCE SUPPORTS THE ALJ’S
DECISION THAT PLAINTIFF CAN RETURN TO HIS PRIOR
WORK.

Plaintiff contends the ALJ erred because he misidentified the DOT listing associated
with Plaintiffs most recent job, thereby erroneously finding that Plaintiff could return to
his past work. (Doc. 15, at 5-6.) Defendant responds that the ALJ correctly identified the
DOT listing for Plaintiff's past work, that Plaintiff has waived the issue by failing to object
at the administrative hearing, and that even if the ALJ erred, the error was harmless because

both DOT listings fall within the same RFC. (Doc. 23, at 13-14.)

3:18-cv-1859-AJB-RBM

 
Co OA NT HD Wn FP WW NY

NN PO DO NO RR Re RR

 

 

Before making a disability determination, the ALJ takes “administrative notice of
reliable job information available from various governmental and other publications,” such
as the DOT. 20 C.F.R §§ 404.1566(d), 416.966(d). Additionally, the ALJ may rely on an
impartial vocational expert to provide testimony about jobs the applicant can perform
despite his or her limitations. See Gutierrez v. Colvin, 844 F.3d 804, 806-807 (9th Cir.
2016.) But ifa reviewing court cannot determine an ALJ’s reasoning in arriving at a step
four determination, remand is the appropriate remedy. See Brynes v. Shalala, 60 F.3d 639,
642 (9th Cir. 1995).

As outlined below, there are serious discrepancies between Plaintiff's work history
report, the VE’s testimony, and the ALJ’s decision with respect to Plaintiffs prior work.
Plaintiff's work history report and testimony indicates he worked as a supervisor,
installation (construction), corresponding to DOT code 863.134-014. (AR, at 76-77, 240-
241.) But, the VE classified Plaintiffs prior work as a maintenance supervisor,
corresponding to DOT code 891.137-010. (AR, at 96-97.) Finally, the ALJ classified
Plaintiff's prior work as an insulation supervisor, a job which has a strength rating that
exceeds Plaintiff's RFC. (AR, at 63.) Because the record is unclear as to the classification
of Plaintiff's prior work, the Court cannot determine whether the ALJ’s step four decision
(i.e., whether Plaintiff can return to past work) is based on substantial evidence.

1. Plaintiff's Reported Work History.

Plaintiff's work history report indicates he held two jobs: supervisor of installation,
and insulation installer. (AR, at 240-241.) As a supervisor of installation, Plaintiff:
“organized, planned, supervised, and staff[ed] on a daily basis[, and] [o]versaw [and]
ensured accurate [and] complete [] contract progects [sic] daily.” (AR, at 240.) As an
insulation installer, Plaintiff: “installed pipe [and] duct insulation for thermal
considerations[;] [t]ransported all material [and] tools to and from each job[; and]
[I]ocalized all tools [and] materials on site.” (AR, at 240-21.) At the administrative
hearing, Plaintiff testified that as an installation supervisor, he performed the following

work:

10

3:18-cv-1859-AJB-RBM

 
Oo wa ITD nN FP WO NY

NO NO NO YN NHN KF FR FP FF FFP RF ES Pe eS

 

go and check every job and make sure that they were doing to specs and
what—at the end of the day my duty was to take the worst job and make
sure—I would have to go out there and make sure. There was always a bad
job. My job was to make sure that the easier jobs were running correctly and
basically go onto that job and push these, push the people.

(AR, at 76-77.)
2. The VE’s Testimony and Findings Regarding Plaintiff's Past Work.
At the administrative hearing, the ALJ examined the VE to determine Plaintiff's

prior work and whether Plaintiff could return to his prior work:

Q: Go ahead.

A: Okay. You’ve worked as a supervisor, maintenance for installation.
DOT code 891.137-010. Classified as a light level. The claimant
performed it at the very heavy level and it’s skilled, an SVP of 7. And
also worked as an installation installer. DOT code 862.281-022.
Classified at the heavy level. The claimant performed it at the very
heavy level and it’s skilled. SVP of 7. And that’s all his past work.

Q‘: Okay. So let’s assume someone of the same age and education as the
claimant with past work as indicated. If our individual is limited to
light work with occasional postural activities is past work available?

A: Well, his job as supervisor of maintenance would be available in that
hypothetical.

(AR, at 95-96.)

However, the VE misclassified Plaintiff's prior work. The job title corresponding
to DOT code 891.137-010 is maintenance supervisor (any industry), alternatively titled
building-and-grounds supervisor; building maintenance supervisor, mechanical; and
building supervisor. (DOT code 891.137-010.) The duties are listed as:

supervises and coordinates activities of workers engaged in maintaining and
repairing physical structures and utility systems of buildings and maintaining
grounds: Directs workers engaged in painting and performing structural
repairs to masonry, woodwork, and furnishings of buildings and maintaining
and repairing building utility systems, such as electrical wiring and control,

 

4 The administrative hearing transcript indicates this question as part of the preceding answer. However,
this appears to be a scrivener’s error.

11

 

3:18-cv-1859-AJB-RBM

 
So Oo NI HD OH BPW YN

pO PO NO Re Re Re FF FEF PS SFP Pl ll

 

 

heating and ventilating systems[]; and water distributing and plumbing
systems[]. Directs workers engaged in ground maintenance activities, such as
mowing lawns, trimming for conformance to blueprints, specifications, and
standards. Performs other duties as described under SUPERVISOR (any
industry) Master Title. May supervise workers engaged in installing,
servicing, and repairing mechanical equipment.

(Id.) None of these job responsibilities are related to Plaintiffs prior work history, except
for supervision of workers engaged in repairing building heating and ventilating systems;
and in that aspect, Plaintiff's prior work history is related only loosely. (Compare AR, at
76-77, 240-241 with DOT code 891.137-010.)

3. The ALJ’s Interpretation of the VE’s Findings as to Plaintiff's Past
Work.

The ALJ misinterpreted the VE’s testimony in classifying Plaintiff's past work. |

Finding that Plaintiff can return to his previous work, the ALJ reasoned:

[i]n this matter, the vocational expert’s testimony at the hearing identifies and
classifies the claimant’s prior work experience as an insulation supervisor
(DOT No. 891.137-010; light exertion, heavy exertion as performed; svp-7,
skilled). Upon making this finding, the undersigned gives great weight to the
vocational expert’s testimony that the claimant can perform his past relevant
work as an insulation supervisor as generally performed in the national
economy given the residual functional capacity.

(AR, at 62.)

Whereas the VE classified Plaintiff's prior work as “maintenance supervisor,” the
ALJ classified Plaintiffs prior work as “insulation supervisor.” But “insulation
supervisor” is not a title corresponding to DOT code 891.137-010. The job title to which
the ALJ refers, insulation supervisor, is listed as an alternate title to building-insulation
supervisor, corresponding to DOT code 863.134-010. (See Doc. 15, at 6; DOT code
863.134-010.) An insulation supervisor:

[s]upervises and coordinates activities of work crew engaged in inserting
insulating material in walls, floors, ceilings, and roofs of buildings. Assigns
workers to specific duties. Demonstrates to new workers techniques of

12
3:18-cv-1859-AJB-RBM

 
Oo co ~I DW NA BB WW LO KK

NO bo NO NO YH KH FF FF FP PE ll ES

 

 

cutting and installing insulation. Inspects installed insulation to determine
conformance to specifications. Performs duties as described under
SUPERVISOR (any industry) Master Title. May be designated according to
type of insulating material used as Mineral-Wool-Insulation Supervisor
(construction).
Ud.) The job of building-insulation supervisor has a physical demands strength rating of
light, and an SVP requirement of 7. But, as Plaintiff points out, there is another job
containing the words “insulation” and “supervisor:” supervisor, installation (construction),
corresponding to DOT code 863.134-014. (See Doc. 15, at 6; DOT code 863.134-014.)

The duties are listed as:

[s]upervises and coordinates activities or workers engaged in applying

insulating material to exposed surfaces of equipment, such as boilers, tanks,

air ducts or pipes: [e]stimates and requisitions necessary materials and

supplies. Assigns workers to specific duties. Demonstrates to new workers

techniques of cutting and applying insulation. Inspects applied insulation for

conformance to specifications. Compiles production and performance

reports. Resolves employee grievances. Performs duties as described under

SUPERVISOR (any industry) Master Title.
(d.) These job duties parallel the duties Plaintiff listed in his work history report and
testified to at the administrative hearing. But the job of supervisor, installation
(construction) has a physical demands strength rating of medium, and an SVP requirement
of 8—which exceeds the exertional and strength requirements of ALJ’s RFC
determination. (/d.)

4. The Misclassification as to Plaintiff's Past Work Warrants Remand.

The discrepancies in classifying Plaintiff's past work make it impossible to
determine whether Plaintiff can return to past work, as the varying classifications impose
different exertional and strength requirements. Due to the ambiguity in the ALJ’s decision
as to Plaintiffs prior work, the Court cannot determine the ALJ’s reasoning with certainty
to weigh “both the evidence that supports and the evidence that detracts from the

Commissioner’s conclusion.” Lingenfelter, 504 F.3d at 1035. Therefore, the Court cannot

determine whether the ALJ’s decision finding Plaintiff can return to past work is supported

13
3:18-cv-1859-AJB-RBM

 
0 co NY NA WA BB WW YN &

NY NY NH NV NY NY KF PF YF FF KF FP FF Re

 

 

by substantial evidence. Accordingly, Plaintiff is entitled to remand on this ground. See
Brown v. Astrue, 267 Fed.Appx 620, 622 (9th Cir. 2008) (explaining that remand is the
appropriate remedy where the VE’s testimony was unclear); Brynes, 60 F.3d at 642
(remanding for further proceedings because the Court could not determine the ALJ’s
reasoning).

C. THE ALJ PROPERLY WEIGHED THE OPINION OF PLAINTIFF’S

TREATING PHYSICIAN.

Plaintiff submitted the report of his treating physician, Dr. Jimenez, in support of his
application. (AR, at 700-701.) Dr. Jimenez opined that Plaintiff was limited to less than
sedentary work, and recommended significant postural and exertional limitations. (/d.)
However, the ALJ gave minimal weight to Dr. Jimenez’ opinion. (AR, at 61.) Plaintiff
contends the ALJ failed to properly weigh Dr. Jimenez’ opinion by failing to review all the
factors enumerated in 20 C.F.R. § 404.1527. (Doc. 25, at 3-4.) Defendant responds that
the ALJ properly weighed Dr. Jimenez’s opinion because Dr. Jimenez’s opinion was
inconsistent with Dr. Sabourin’s and Dr. Bilezikjian’s findings, Dr. Jimenez was not a
specialist, and Plaintiff's overall conservative treatment, imaging evidence, and testimony
did not support Dr. Jimenez’s opinion. (Doc. 23, at 15-18.) The Court finds that the ALJ
properly considered the pertinent regulatory factors in rejecting the opinion of Plaintiff's
treating physician. |

The uncontradicted opinion of a treating physician is generally entitled to controlling
weight. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2); Wilson v. Comm ’r of Soc. Sec., 303
Fed.Appx. 565, 566-67 (9th Cir. 2008). Even when a treating physician’s opinion is
contradicted by that of another physician, it can only be rejected if an ALJ provides specific
and legitimate reasons that are supported by substantial evidence in the record. Aranda v.
Comm’r Social Sec. Admin., 405 Fed. Appx. 139, 140 (9th Cir. 2010). The ALJ is required
to consider the factors set out in 20 C.F.R. § 404.1527(c)(2) to (6) in determining how
much weight to afford the treating physician’s medical opinion. Ghanim v. Colvin, 763

F.3d 1154, 1161 (9th Cir. 2014). Those factors include:

14
3:18-cv-1859-AJB-RBM

 
0 mA NY HD Wn BP WW NY

BN wo BH WH WH NWN NO KR KR KF KF FF RF RP ee
SPXNRRR ORF Si Ce RHaAnareonves

 

 

the length of the treatment relationship and the frequency of examination by
the treating physician; []the nature and extent of the treatment relationship
between the patient and the treating physician[;] ... the amount of relevant
evidence that supports the opinion and the quality of the explanation provided;
the consistency of the medical opinion with the record as a whole; the
specialty of the physician providing the opinion; . . . the degree of
understanding a physician has of the Administration’s disability programs and
their evidentiary requirements[;] and the degree of his or her familiarity with
other information in the case record.

Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007); 20 C.F.R. § 404.1527(d)(1)-(6). The
failure to consider these factors constitutes reversible legal error. Trevizo v. Berryhill, 871
F.3d 664, 676 (9th Cir. 2017).

However, “courts in our district have held that Trevizo does not ‘demand a full-
blown written analysis of all the regulatory factors; it merely requires some indication that
the ALJ considered them.’” Kovach v. Berryhill, 2019 WL 2995824, at *12 (S.D. Cal., July
9, 2019) (quoting Hoffman v. Berryhill, 2017 WL 3641881, at *1, *4 (S.D. Cal. Aug. 24,
2017) report and recommendation adopted by 2017 WL 4844545 (S.D. Cal. Sept. 14, 2017)
(citing Yantos v. Berryhill, 2018 WL 899126, at *1, *6 (S.D. Cal. Feb. 14, 2018) (“[T]he
Ninth Circuit has never compelled such a specific analysis. The ALJ is certainly required
to consider all of the factors, but the regulations and rulings contain no requirement that
each and every factor be specifically analyzed in an ALJ’s decision.”)).

Here, the record indicates the ALJ considered the regulatory factors in 20 C.F.R. §§
404.1527 and 416.927 in rejecting the opinion of Plaintiff's treating physician. The ALJ
writes:

the undersigned gives minimal weight to the medical source statement dated
May 2016 from internal medicine specialist, Arsenio Jimenez, M.D... . Dr.
Jimenez is not an orthopedic specialist and the undersigned gives greater
weight to Dr. Sabourin and Dr. Bilezikjian, who are orthopedic specialists.
The imaging of the lumbar spine and the conservative treatment regimen does
not support Dr. Jimenez’ extreme limitations. The claimant has not even had
lumbar spine surgery and he testified to walking to Sprouts multiple times a
day and being the caregiver for his blind girlfriend. Treatment notes also
recommend the claimant exercise. Thus, Dr. Jimenez’ opinion is inconsistent

15

3:18-cv-1859-AJB-RBM

 
Oo oN DB Hn BB WD HO

pO wpO NO NO NO KF FP FF FF RP Pe ll

 

 

with the record as a whole.

(AR, at 61.) Additionally, the ALJ specifically wrote that he “considered opinion evidence
in accordance with the requirements of 20 C.F.R. §§ 404.1527 and 416.927 and SSRs 96-
2p, 96-5p, 96-6p, and 06-3p.” (AR, at 58.) Based on the record, the ALJ properly
considered the factors in 20 C.F.R. §§ 404.1527 and 416.927 to discount Dr. Jimenez’
opinion on the grounds that the opinion was inconsistent with the record as a whole, Dr.
Jimenez was not a specialist, and Plaintiff's overall conservative treatment regimen,
imaging evidence, and testimony did not support the opinion. Thus, the ALJ provided
specific and legitimate reasons for discounting Dr. Jimenez’ opinion which are supported
by substantial evidence in the record, and considered the factors enumerated in 20 C.F.R.
§§ 404.1527 and 416.927. Aranda v. Comm’r Social Sec. Admin., 405 Fed.Appx. 139, 140
(9th Cir. 2010). Accordingly, Plaintiff is not entitled to remand on this ground.

VII. CONCLUSION

This Report and Recommendation is submitted to United States District Judge
Anthony J. Battaglia pursuant to 28 U.S.C § 636(b)(1) and Federal Rule of Civil Procedure
72(b). For the foregoing reasons, this Court respectfully recommends that Plaintiffs
Motion for Summary Judgment be GRANTED IN PART and DENIED IN PART, that
Defendant’s Cross-Motion for Summary Judgment be DENIED IN PART and
GRANTED IN PART, and that matter be REMANDED for further proceedings before
the Social Security Administration, so that the ALJ may address Dr. Bilezikjian’s
additional exertional and postural limitations, and accurately classify Plaintiffs prior work.

IT IS HEREBY ORDERED that any written objections to this Report and
Recommendation must be filed with the Court and served on all parties no later than
November 13, 2019. The document should be captioned “Objections to Report and
Recommendation.” Any reply to the Objections shall be filed with the Court and served
on all parties no later than November 27, 2019. The parties are advised that failure to file

16

3:18-cv-1859-AJB-RBM

 
Oo Oo NDB On FP WD NO

NY WH WP NY NO Ke RP Ke Fe RFF Re RP Re

 

 

objections within the specified time may waive the right to raise those objections on appeal

of the Court’s order. Turner v. Duncan,

Yist, 951 F.2d 1153, 1157 (9th Cir. 1991).
IT IS SO ORDERED.

DATE: October 30, 2019

158 F.3d 449, 455 (9th Cir. 1998); Martinez v.

Sonate >
HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

17

3:18-cv-1859-AJB-RBM

 
